Citation Nr: 1128337	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Nephew, and Veteran's Son


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1948 to July 1949 and from January 1951 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri. 

The Veteran testified at a May 2011 video conference hearing with the Board, held at the Indianapolis, Indiana, RO.  A transcript of the hearing is of record and was reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) with depression, evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; and residuals scars, posterior left and right chest with retained foreign bodies in soft tissue posterior neck, evaluated as 10 percent disabling; with a combined evaluation of 70 percent from June 24, 2008.  

2.  The competent evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.





CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(3), 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant a total rating based on individual unemployability (TDIU) due to service-connected disabilities is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Analysis

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2010).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for posttraumatic stress disorder (PTSD) with depression, evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; and residuals scars, posterior left and right chest with retained foreign bodies in soft tissue post neck, evaluated as 10 percent disabling; with a combined evaluation of 70 percent from June 24, 2008.  The assigned combined evaluation of 70 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran is eligible to receive TDIU benefits. 

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

The record reflects that the Veteran completed high school, but does not have any additional education or training.  See VA Form 21-8940 dated May 27, 2009.  He indicated on his claim for benefits that he worked as a carpenter for C. Rallo Contracting Co., Inc., for approximately 40 hours a week, from February 1961 to May 1991.  Indeed a June 2009 letter from the Veteran's employer noted that the Veteran worked as a job superintendent/carpenter from approximately 1959 to 1991.  The letter further noted that the Veteran worked 40 hours per week until his retirement in 1991 and did not, in the last 12 months of employment, miss any significant employment time.  At the May 2011 video conference hearing before the Board, the Veteran's son and nephew testified that the Veteran was retired from the company because he began to show anger issues and started, as a result, to have problems getting along with his co-workers due to his PTSD.  When the company finally retired the Veteran, he spent some time in the hospital for his "nervous condition."  The Veteran contends that he is no longer employable due to his service-connected disabilities due to his hearing loss and temper problems associated with his PTSD.  

The Veteran was afforded VA examinations in September 2010 to address the issue of the effect of his disabilities, including hearing loss, tinnitus, and PTSD, on his ability to maintain employment.  With regard to the Veteran's hearing loss and tinnitus, the September 2010 VA examiner opined that the Veteran's hearing loss and tinnitus individually or combined would not prevent the Veteran from obtaining or maintaining gainful employment.  With regard to the Veteran's service-connected PTSD, the September 2010 VA examiner noted that the Veteran's experience in Korea was very traumatizing experience that kept the Veteran from experiencing life to the fullest although he did not note that there was clinically significant distress or impairment in occupational functioning.  Prior to the September 2010 psychological examination, in a May 2009 VA treatment record, a staff psychiatrist who was evaluating the Veteran's PTSD with depression noted that the Veteran was not capable of being gainfully employed at that time.  

Based on the above analysis, the Board is satisfied that the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities render him unemployable.  In this regard, the Board acknowledges the September 2010 VA audiologist's opinion that the Veteran's hearing loss and tinnitus do not individually or in combination render the Veteran unemployable and notes that the record indicates that the Veteran had several significant nonservice-connected disabilities, however, the Veteran's treating psychiatrist opined that the Veteran was not capable of being gainfully employed due to PTSD.  The Board also finds the lay statements and testimony regarding the impact of the Veteran's service-connected disabilities to be competent and credible in this case.  Thus, the Board finds that there is probative evidence both for and against the claim in this case, and as such the evidence is in equipoise with respect to whether the Veteran's service-connected disabilities alone preclude him from obtaining and retaining substantially gainful employment.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16 (2010).
ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


